SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

830
CAF 14-00137
PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF JOSEPH CALLOWAY,
PETITIONER-RESPONDENT,

                      V                                          ORDER

MARQUITA ALLEN, ALSO KNOWN AS MARQUITA DAVIS,
RESPONDENT-APPELLANT.


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR RESPONDENT-APPELLANT.

ALEXANDER KOROTKIN, ROCHESTER, FOR PETITIONER-RESPONDENT.

ROBERT P. TURNER, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Patricia
E. Gallaher, J.), entered December 6, 2013 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, granted
petitioner sole and primary physical custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Family Court.




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court